Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-25 and 27 are canceled. 
Claims 1-18, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Chan et al. (9,035,628) discloses “multi-channel power supply comprises a first channel, a second channel, a current sensing module, a current average control circuit, and a modulator. The first channel and the second channel respectively transform an input voltage into an output voltage according to a first pulse width modulation (PWM) signal and a second PWM signal. The current sensing module respectively sense a first channel current and a second channel current to output a first sensing current and a second sensing current. The current average control circuit generates a first error current and a second error current according to the first sensing current and the second sensing current and an average current thereof. The modulator generates the first PWM signal and the second PWM signal according to the first error current, the second error current and the output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power supply system, comprising: a plurality of CV/CC power supplies that are connected in parallel to a load, the nominal output voltages of the respective CV/CC power supplies are the same, and a CV mode to CC mode switching point of each of the CV/CC power supplies is adjustable, a current-sharing control circuit that includes an average load current sensor and a plurality of output current sensors, wherein the average load current sensor senses a total current supplied to the load and outputs a first level control signal that is linearly related to an average load current, the average load current being the total current divided by the number of the working CV/CC power supplies, wherein each output current sensor senses an output current of a respective one of the CV/CC power supplies, and outputs a second level control signal that is linearly related to the output current of the corresponding CV/CC power supply, wherein the current-sharing control circuit generates feedback signals, each feedback signal based on the first level control signal and a respective one of the second level control signals, and provides the feedback signals to the respective CV/CC power supplies, so as to adjust a switching point of the corresponding CV/CC power supplies to the average load current.
With respect to independent claim 16, the closest prior art reference Chan et al. (9,035,628) discloses “multi-channel power supply comprises a first channel, a second channel, a current sensing module, a current average control circuit, and a modulator. The first channel and the second channel respectively transform an input voltage into an output voltage according to a first pulse width modulation (PWM) signal and a second PWM signal. The current sensing module respectively sense a first channel current and a second channel current to output a first sensing current and a second sensing current. The current average control circuit generates a first error current and a second error current according to the first sensing current and the second sensing current and an average current thereof. The modulator generates the first PWM signal and the second PWM signal according to the first error current, the second error current and the output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a current-sharing control circuit which is configurable to be connected to a plurality of CV/CC power supplies and is configured to enable at least two of the CV/CC power supplies to share a load, where the nominal output voltages of the CV/CC power supplies are the same, and a CV mode to CC mode switching point of each of the CV/CC power supplies is adjustable, the current-sharing control circuit comprising: an average load current sensor that is configured to sense a total current supplied to the load and to output a first level control signal that is linearly related to an average load current, the average load current being the total current divided by the number of CV/CC power supplies that are operating, and a plurality of output current sensors that are connected to the outputs of the respective CV/CC power supplies, wherein the output current sensors sense respective output currents of the CV/CC power supplies, and output second level control signals that are linearly related to the respective output currents of the corresponding CV/CC power supplies, wherein the current-sharing control circuit provides feedback signals based on the first level control signal and the respective second level control signals to the respective CV/CC power supplies, so as to adjust a switching point of the corresponding CV/CC power supplies to the average load current.

With respect to independent claim 28, the closest prior art reference Chan et al. (9,035,628) discloses “multi-channel power supply comprises a first channel, a second channel, a current sensing module, a current average control circuit, and a modulator. The first channel and the second channel respectively transform an input voltage into an output voltage according to a first pulse width modulation (PWM) signal and a second PWM signal. The current sensing module respectively sense a first channel current and a second channel current to output a first sensing current and a second sensing current. The current average control circuit generates a first error current and a second error current according to the first sensing current and the second sensing current and an average current thereof. The modulator generates the first PWM signal and the second PWM signal according to the first error current, the second error current and the output voltage”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for performing current-sharing control on a plurality of CV/CC power supplies that are connected in parallel to a load, the nominal output voltages of the CV/CC power supplies are the same, and a CV mode to CC mode switching point of each of the CV/CC power supplies is adjustable, the method comprising: sensing a total current supplied to the load and outputting a first level control signal that is linearly related to an average load current, the average load current being the total current divided by the number of CV/CC power supplies that are operating, sensing output currents of the respective CV/CC power supplies, and outputting second level control signals that are linearly related to the respective output currents, and providing feedback signals based on the first level control signal and the respective second level control signals to the respective CV/CC power supplies, so as to adjust a switching point of the corresponding CV/CC power supply to the average load current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836